Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Final
Response to Amendment/Arguments
Claims 1-20 are pending. Claims 1, 4, 9, 11, 13, 14, 16-20 are currently amended. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and the specification objections. The rejections/objections are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 18 the following “motor controller comprises a Controller Area Network (CAN) communication system and is configured to send actual position information of the valve plate to a control system in real time” where the operational features are not disclosed in the figures (i.e. circuitry etc..); 
In Claim 19 “motor controller comprises a Controller Area Network (CAN) communication system and is configured to determine a fault of the intake control device in real time, wherein the fault comprises at least one of: motor stop, motor current surge protection, CAN self-check failure, motor drive part self-check failure, Hall effect sensor failure, over-temperature protection, power supply voltage over-voltage alarm, power supply voltage under-voltage alarm, valve stuck, or abnormal CAN Communication” where the operational features are not disclosed in the figures; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In other words, it appears that there is merely ipsis verbis support for the claims in the written description; 
In claim 18 the following “motor controller comprises a Controller Area Network (CAN) communication system and is configured to send actual position information of the valve plate to a control system in real time” where it is noted that in paragraphs 0035, 0046 and 0058 the support is arguably merely re recitation of the claimed subject matter without disclosing how or in what way the claimed subject matter is to be implemented, this providing arguable mere ipsis verbis support in the written description for the claims.  Accordingly, the mere ipsis verbis re-recitation of the claimed features with little else to convey the underlying technical features as to the workings and/or implementation of the invention, requires this rejection, see MPEP 2163.03 V.
In Claim 19 “motor controller comprises a Controller Area Network (CAN) communication system and is configured to determine a fault of the intake control device in real time, wherein the fault comprises at least one of: motor stop, motor current surge protection, CAN self-check failure, motor drive part self-check failure, Hall effect sensor failure, over-temperature protection, power supply voltage over-voltage alarm, power supply voltage under-voltage alarm, valve stuck, or abnormal CAN Communication” where the operational features are not disclosed in the figures as discussed regarding claim 18 above. Accordingly the mere ipsis verbis re-recitation of the claimed features with little else to convey the underlying technical features as to the workings and/or implementation of the invention, requires this rejection, see MPEP 2163.03 V; 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18 the following “motor controller comprises a Controller Area Network (CAN) communication system and is configured to send actual position information of the valve plate to a control system in real time” where the operational features are not clearly implemented making it unclear how or in what way the controller is so configured to actually receive and send positional information to the control system in such real time;  
In Claim 19 “motor controller comprises a Controller Area Network (CAN) communication system and is configured to determine a fault of the intake control device in real time, wherein the fault comprises at least one of: motor stop, motor current surge protection, CAN self-check failure, motor drive part self-check failure, Hall effect sensor failure, over-temperature protection, power supply voltage over-voltage alarm, power supply voltage under-voltage alarm, valve stuck, or abnormal CAN Communication” where the operational features are not disclosed in such a way as to make it unclear how or in what way the controller and communication system are set up for determination of the motor stop, motor current surge protection, self check, sensor failure, temperature protection, power supply over voltage alarm, sticking of the valve or abnormal communication, it being unclear how such an algorithm, flow chart, or controller would be configured to support such claimed recitations without improperly reading into the written description and claim language from outside of the originally filed four corners of the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al (US 6662790 B1).

Regarding Claim 20, Kawamura discloses:   (see at least partially annotated figure 4 below)

    PNG
    media_image1.png
    921
    736
    media_image1.png
    Greyscale

(Fig 1) a system with “a control module (51) and a control device (M, 11), wherein the control module (51) is configured to communicate with the control device (M, 11; see col 1, ll 17-24); wherein the control device (Fig 4) comprises: a motor (M); a valve body (1, at C) connected to the motor (M); a threaded sleeve (21) configured to be driven by the motor (M) to rotate; a threaded rod (14, 31) matched with the threaded sleeve (21) on a first end (at depicted threads) of the threaded rod (14, 31); a second guide sleeve (at 15), wherein the threaded rod (14) extends through the second guide sleeve,  a first guide sleeve (13) in axial alignment with the second guide sleeve (the two are coaxially arranged about the central axis of the rod) and positioned between the first end of the threaded rod and the second guide sleeve (13 is axially between the two), wherein the threaded rod (at 1004) extends through the first guide sleeve and the first guide sleeve surrounds a portion of the threaded rod (there at 1004) to obstruct the threaded rod from rotating (as discussed Col 3 ln 15-18); a compression spring (19) sleeved on the threaded rod (14, 31), wherein the compression spring is positioned between the second guide sleeve and a second end (i.e. bottom) of the threaded rod that is opposite the first end of the threaded rod; and a valve plate (11) connected to the second end of the threaded rod (14, 31) and configured to cover a vent valve hole (through 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 5, 6, 8, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 6662790 B1) and further in view of Garcia (US 7708168); 

Regarding Claim 1, Kawamura discloses: (Fig 4) a device with “a motor (M); a valve body (the portion of feature 1 in which flow control occurs, hereinafter, “1, at C”) connected to the motor (M) and including a first slot (slotted bore of 1 at 1002); a threaded sleeve (21 is the rotor in which the threaded rod is screwed Col 3 ln 15-16) configured to be driven by the motor (M) to rotate; a threaded rod (14, 31) matched with the threaded sleeve (21) on a first end (at threads) of the threaded rod (14, 31); a first guide sleeve (13, guide bush id); a compression spring (19) sleeved on the threaded rod (14, 31) and including a first axial end (at the base of 19 adjacent 16), wherein the compression spring includes a first [[torque]] arm (the end of the coil spring 19 must have an end loop or arm) located on the first axial end that is configured to fit (axially) in the first slot of the valve body (i.e. at 1002, the end of the coil spring 19 is seated in the first slot); and a valve plate (11) connected to a second end (below threads) of the threaded rod (14, 31) and configured to cover a vent valve hole (through 12), wherein the second end (below threads) of the threaded rod (14, 31) extends through the first guide sleeve (13) and the first guide sleeve surrounds a part of the threaded rod in axial direction (see Fig 4), preventing the threaded rod (14, 31) from rotating (see col 3, ll 15-18).” Kawamura does not disclose: the torque arm seated in the first slot to resist rotation of the compression spring torque arm; but Garcia discloses: torque arms (upper arm 32 and lower arm 31 figures 2 and 1 respectively) seated in circumferential slots (upper slot (along 24 of 23) and lower slot (along 24 of 13)) to resist rotation of the compression spring torque arm (all for the purpose of holding the actuated member in a stationary rotationally angular position while the valve reciprocates axially under compression of the spring, thus assuring proper actuator orientation of the valve, Col 3 ln 29-57.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Garcia for that of Kawamura, torque arms such as an upper arm and lower arm as taught in Garcia and seated in circumferential slots such as an upper slot and lower slot as taught in Garcia, so as to resist rotation of the compression spring torque arm, all for the purpose of holding the actuated member of Kawamura as taught in Garcia in a stationary rotationally angular position while the valve reciprocates axially under compression of the spring, thus assuring proper actuator orientation of the valve. 

Kawamura (as modified for the reasons discussed above) further discloses in Claim 4: The device of claim 1, wherein a second torque arm (of Kawamura/Garcia as modified above) is provided on a second axial end of the compression spring, and the second torque arm is secured in a second slot (of Kawamura/Garcia as modified above) provided on the valve plate, preventing the compression spring from moving in circumferential directions (of Kawamura as modified for the reasons discussed above by Garcia.) 

Kawamura (as modified for the reasons discussed above) further discloses in Claim 5, there is “a connecting plate (horizontal portion if feature 1, at 13 and 27) arranged between the motor (M) and the valve body (1, at C), wherein the first guide sleeve (13) is fitted in a chamber in the connecting plate.”

Kawamura (as modified for the reasons discussed above) further discloses in Claim 6, there is “a bottom plate (at 12) connected to the valve body (1, at C); and a bottom base (12) connected to the bottom plate (see Fig 4), wherein the vent valve hole (through 12) is fitted through the bottom plate (at 12) and the bottom base (12).”

Kawamura (as modified for the reasons discussed above) further discloses in Claim 8, there is “a frame sealing ring (17), wherein the frame sealing ring surrounds a part (14) of the threaded rod (14, 31) in the axial direction, one end surface of the frame sealing ring is fitted to a second guide sleeve (15), and the threaded rod (14, 31) extends through the second guide sleeve (15).”

Kawamura (as modified for the reasons discussed above) further discloses in Claim 12, “the motor (M) is one of a stepper motor (col 1, ll 17-19), a servo motor, a brushed motor or a brushless motor.”

Kawamura (as modified for the reasons discussed above) further discloses in Claim 15, there is “a motor controller (51) configured to control the motor (M), wherein the motor is controlled to rotate in a first direction or a second direction opposite to the first direction.”  See also Figure 5.

Claim(s) 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al, in view of Garcia as applied to claim 1 above and further in view of Hartwich (DE 19527764 A1, machine translation attached).

Regarding Claim 2, Kawamura (as modified for the reasons discussed above) discloses the device of claim 1 above but does not teach a specific port arrangement; although Hartwich teaches a reciprocating fluid valve (Fig 1) with a seal and guide (6, 39), where a valve member (7) controls flow through a valve hole (41). Hartwich further teaches a bypass port (21) provided on the valve body (1) and connected to the intake port (22).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawamura to include a bypass port and valve member as taught by Hartwich in order to yield the predictable result of allowing supply of fluid to more than one destination, thus improving versatility of the device.

Kawamura (as modified for the reasons discussed above) further discloses in Claim 3, any port is capable of being sealed by a flange.

Regarding Claim 10, Kawamura (as modified for the reasons discussed above) discloses the device of claim 1 above but does not explicitly teach a positive stop at full valve opening. Hartwich teaches a limiting base (at 26) in the valve body (1) configured to provide a positive stop on movement of the valve plate (7) when the valve plate is in a position that the vent valve hole (41) has the maximum opening (as in Fig 1).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawamura to include a second seat and flow outlet as taught by Hartwich, thus improving versatility of the device by allowing supply of fluid to more than one destination.

Kawamura (as modified for the reasons discussed above) further discloses in Claim 11, “wherein [the] contact surface between the valve plate (Kawamura, 11) and the limiting base (Hartwich, at 26) is a conical or spherical surface. 
Note that Kawamura teaches the use of conical mating surfaces (Fig 4, at 11, 12). Applying the teachings of Hartwich to the device of Kawamura would not change the fact that Kawamura teaches the use of conical seating surfaces.

Claim(s)  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al, in view Garcia and Hartwich as applied to claims 1 and 6 above and further in view of Varga (US 3263961 A).

Kawamura (as modified for the reasons discussed above) further discloses in Claim 7, a device configured as a shut-off valve when the valve plate (11) is in the position sealing the vent valve hole (through base 12).” Kawamura does not teach a separate sealing ring in the base.
Varga teaches (Fig 2) a base (3) with a T-shaped sealing ring (6). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Kawamura to include a T-shaped sealing ring in the base as taught by Varga in order to yield the predictable result of improving sealing over that provided by a base alone, thus optimizing sealing performance.

Claim(s)  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al, in view Garcia as applied to claim 1 above and further in view of Tokuda et al (US 20010007354 A1).

Kawamura (as modified for the reasons discussed above) further discloses in Claim 9, a particular means of retaining the first guide sleeve (13). However, compression rings are notoriously well-known in the art as a means of retaining parts within bores.
For example, Tokuda teaches (Fig 1) a fluid valve with a guide (16) held in place by a compression ring (26) held tightly against its end.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a compression ring as taught by Tokuda within the bore of Kawamura in order to yield the predictable result of positively retaining the guide sleeve, thus insuring integrity of device operation.

Claim(s)  13 and 16-19 (with claims 18 and 19 indefinitely understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al, in view Garcia as applied to claims 1 and 15 above and further in view of Phillips (US 9568089);

Kawamura (as modified for the reasons discussed above) further discloses in Claim 13, attaching a magnet to the threaded rod of the actuator configured to assist with position control (i.e. where it is noted that under a broad reasonable interpretation of the claim language without importing limitations from the written description into the claim, that the rotary coil and rotor of Kawamura is an “electro-magnet” and that the electromagnet is position on the threaded portion of the actuator threaded rod of Kawamura, where the electromagnetic stepper motor of Kawamura provides for stepwise positional feedback to the controller.) but Kawamura does not disclose: using a permanent magnet on the actuator rod in conjunction with a hall effect position sensor for determination of the valve open/closed positions in communication with the controller; but Phillips teaches: using a permanent magnet (318 figure 3) on the actuator rod in conjunction with a hall effect position sensor (320) for determination of the valve open/closed positions in communication with the controller (306/308 figure 3 and Col 4 ln 4-17, all for the purpose of providing a central communication system for the vehicle, and direct feedback of the actual position of the armature of the valve via the hall effect sensor reading the magnet position on the armature of Phillips, thus providing accurate and centralized control of the engine valve); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the system of Kawamura, as taught in Phillips; a controller area network for motor control, and a permanent magnet and hall effect position sensor arrangement as taught in Phillips for determination of the valve open/closed positions as taught in Phillips for that of Kawamura, all for the purpose of providing a central communication system for the vehicle of Kawamura as taught in Phillips, and to provide direct feedback of the actual position of the armature/rod of the valve via the hall effect sensor reading the magnet position on the armature of Phillips, thus providing accurate and centralized control of the engine valve. 
Kawamura (as modified for the reasons discussed above) further discloses in Claim 16: The device of claim 15, wherein the motor controller comprises a [[Controller Area Network (CAN)]] communication system (the engine control unit is a signal communication and execution system) and is configured to detect a valve close position and a valve maximum open position (via the determination of the position via the position sensor 40 of the stepper motor, the target position and the valve lift amount can be determined and detected based on the step wise rotational determination of the controller Col 3 ln 15 to Col 4 ln 40.); but Kawamura does not disclose: using a controller area network (CAN) for motor control, nor a hall effect position sensor for determination of the valve open/closed positions in communication with the CAN; but Phillips teaches: using a controller area network for motor control, and a hall effect position sensor for determination of the valve open/closed positions (figure 3 and Col 4 ln 4-17, all for the purpose of providing a central communication system for the vehicle, and direct feedback of the actual position of the armature of the valve via the hall effect sensor reading the magnet position on the armature of Phillips, thus providing accurate and centralized control of the engine valve); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the system of Kawamura, as taught in Phillips; a controller area network for motor control, and a hall effect position sensor for determination of the valve open/closed positions as taught in Phillips for that of Kawamura, all for the purpose of providing a central communication system for the vehicle of Kawamura as taught in Phillips, and to provide direct feedback of the actual position of the armature of the valve via the hall effect sensor reading the magnet position on the armature of Phillips, thus providing accurate and centralized control of the engine valve. 

Kawamura (as modified for the reasons discussed above) further discloses in Claim 17:  (Currently Amended) The device of claim 16, wherein the valve close position corresponds to a position of the threaded rod (as is necessarily the case as modified for the reasons discussed above) when the valve plate is in a position sealing the vent valve hole.

Kawamura (as modified for the reasons discussed above) further discloses in Claim 18: The device of claim 15, wherein the motor controller comprises a [[Controller Area Network (CAN)]] communication system and is configured to send [[actual]] [calculated] position information of the valve plate to a control system in real time (via the determination of the position via the position sensor 40 of the stepper motor, the target position and the valve lift amount can be determined and detected based on the step wise rotational determination of the controller Col 3 ln 15 to Col 4 ln 40.) but Kawamura does not disclose: using a controller area network (CAN) for motor control, nor a hall effect position sensor arrangement for real time determination of the valve open/closed positions in communication with the CAN; but Phillips teaches: using a controller area network for motor control, and a hall effect position sensor for real time determination of the valve open/closed positions (figure 3 and Col 4 ln 4-17, all for the purpose of providing a central communication system for the vehicle, and real time direct feedback of the actual position of the armature of the valve via the hall effect sensor reading the magnet position on the armature of Phillips, thus providing accurate and centralized control of the engine valve); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the system of Kawamura, as taught in Phillips; a controller area network for motor control, and a hall effect position sensor for real time determination of the valve open/closed positions as taught in Phillips for that of Kawamura, all for the purpose of providing a central communication system for the vehicle of Kawamura as taught in Phillips, and to provide real time direct feedback of the actual position of the armature of the valve via the hall effect sensor reading the magnet position on the armature of Phillips, thus providing accurate and centralized control of the engine valve. 
 
Kawamura (as modified for the reasons discussed above) further discloses in Claim 19: The device of claim 15, wherein the motor controller comprises a [[Controller Area Network (CAN)]] communication system and is configured to determine a fault of the intake control device [[in real time]], wherein the fault comprises at least one of: motor stop, motor current surge protection, CAN self-check failure, motor drive part self-check failure (the controller determines if the armature has been stuck as a self check Col 6 ln 17-25 where determining if the manipulated variable is at saturation and if count time has exceeded 100%), Hall effect sensor failure, over-temperature protection, power supply voltage over-voltage alarm, power supply voltage under-voltage alarm, valve stuck, or abnormal CAN Communication; but Kawamura does not disclose: Controller Area Network (CAN) communication system configured to determine a fault of the intake control device in real time, wherein the fault comprises at least one of: motor stop, motor current surge protection, CAN self-check failure, motor drive part self-check failure, Hall effect sensor failure, over-temperature protection, power supply voltage over-voltage alarm, power supply voltage under-voltage alarm, valve stuck, or abnormal CAN Communication; but Phillips teaches: Controller Area Network (CAN) communication system configured to determine a fault of the intake control device in real time, wherein the fault comprises at least one of: motor stop, motor current surge protection, CAN self-check failure, motor drive part self-check failure, Hall effect sensor failure, over-temperature protection, power supply voltage over-voltage alarm, power supply voltage under-voltage alarm, valve stuck, or abnormal CAN Communication (see figure 3 and Col 4 ln 4-17, all for the purpose of providing a central communication system for the vehicle, and direct feedback of the actual position of the armature of the valve via the hall effect sensor reading the magnet position on the armature of Phillips, thus providing accurate and centralized control of the engine valve, and determination of if there is a malfunctioning armature thus leading to improper temperature control or being indicative of drive part failure (i.e. the motor/armature not functioning for proper position of the valve.))
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the system of Kawamura, as taught in Phillips; a controller area network for motor control, and a hall effect position sensor for determination of the valve open/closed positions as taught in Phillips for that of Kawamura, all for the purpose of providing a central communication system for the vehicle of Kawamura as taught in Phillips, and to provide direct feedback of the actual position of the armature of the valve via the hall effect sensor reading the magnet position on the armature of Phillips, thus providing accurate and centralized control of the engine valve, and a determination of if there is improper temperature control or being indicative of drive part failure such as the motor/armature not functioning for proper position of the valve, thus for example, making the engine of more reliably responsive.  

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al, in view of Garcia as applied to claim 1 above;

Kawamura (as modified for the reasons discussed above) further discloses in Claim 14 mating means (at 13) configured to prevent rotation of the threaded rod (14, 31). See column 15 at lines 15-19. Kawamura does not teach a particular mating shape. 
It would have been an obvious matter of design choice to modify Kawamura to have a square anti-rotation design, since Applicant has not disclosed (for example at para [0033]) that having a square design solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Such a design could, for example, be employed in order to yield the predictable result of preventing rotation using a simple geometry, thus minimizing production costs.
Furthermore, absent a teaching as to criticality that a square design is used, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753